IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 39 WM 2015
                              :
              Respondent      :
                              :
                              :
         v.                   :
                              :
                              :
ANTHONY LANE,                 :
                              :
              Petitioner      :


                                     ORDER



PER CURIAM

      AND NOW, this 27th day of August, 2015, the Petition for Review, in the Nature

of a Request for Extraordinary Relief, and the Application for Leave to Amend are

DENIED.